United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1657
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                      Juan Nava

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                             Submitted: March 9, 2020
                              Filed: March 26, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      In 2009 Juan Nava pleaded guilty to conspiring to distribute methamphetamine,
and he was sentenced to 210 months' imprisonment—the bottom of his recommended
Sentencing Guidelines range of 210–262 months. The sentence was then reduced by
36.5 months under USSG § 5G1.3(b) for time he had already served in state custody
on related charges, resulting in a sentence of 173.5 months.

       Years later Nava moved to reduce his sentence under Amendment 782 to the
Guidelines, which lowered recommended sentences for those convicted of many drug
crimes. Federal law allows "a defendant who has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered by the
Sentencing Commission" to receive a reduction in his prison term "if such a reduction
is consistent with applicable policy statements issued by the Sentencing
Commission." 18 U.S.C. § 3582(c)(2). The district court1 resentenced Nava to 168
months in prison, which was the bottom of his amended range of 168–210 months.
Nava moved the district court to reconsider and reduce his sentence by 36.5 months
to mirror the reduction he received under § 5G1.3(b) at his original sentencing. The
district court denied the motion.

        Nava appeals, arguing that the district court erred when it failed to apply the
§ 5G1.3(b) adjustment. The relevant Guidelines policy statement provides that, with
one exception not relevant here, "the court shall not reduce the defendant's term of
imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a term that
is less than the minimum of the amended guideline range." USSG § 1B1.10(b)(2)(A).
The district court here sentenced Nava to the minimum term of the amended guideline
range, so if the court applied the § 5G1.3(b) adjustment, it would have sentenced
Nava to a term below the amended guideline range. The issue, therefore, is whether
the court should have applied the adjustment even though the policy statement
precludes sentences below the amended range.




      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.

                                          -2-
       Nava's argument is unavailing because our court has held at least three times
that § 5G1.3(b) adjustments cannot result in a sentence below the amended guideline
range in a § 3582(c)(2) proceeding. See United States v. Heaton, 918 F.3d 598, 600
(8th Cir. 2019); United States v. Helm, 891 F.3d 740, 744 (8th Cir. 2018); United
States v. White, 859 F.3d 569, 572 (8th Cir. 2017). These decisions bind us. See
United States v. Oliver, 950 F.3d 556, 562 (8th Cir. 2020).

       Nava maintains that these authorities do not bind us because an earlier
authority, United States v. Harris, 574 F.3d 971, 972–73 (8th Cir. 2009), recognized
that in § 3582(c)(2) proceedings, which are not full resentencings, a district court
calculates only the amended guideline range and leaves all other guideline application
decisions unaffected. He contends that the district court should have therefore applied
the § 5G1.3(b) adjustment since that adjustment applied at the original sentencing.
Nava points out that the Supreme Court has recognized this principle as well. See
Dillon v. United States, 560 U.S. 817, 831 (2010). Nava therefore maintains that
Heaton, Helm, and White do not control this case because they conflict with Harris
and Dillon.

      We see no incompatibility between the principle adverted to in Harris and
Dillon and the holdings in Heaton, Helm, and White. The directive to "leave all other
guideline application decisions unaffected" controls the district court's calculation of
the amended guideline range. See USSG § 1B1.10(b)(1). But as we explained in
Heaton, "Section 5G1.3(b) does not enter into the calculation of an amended
guideline range." 918 F.3d at 600. In other words, a § 5G1.3(b) adjustment is not a
decision that must remain unaffected. We therefore sense no conflict in the cases that
would prevent Heaton, Helm, and White from applying here.

      Affirmed.
                        ______________________________



                                          -3-